                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     GEORGETTE G. PURNELL,
                                                                                     Case Nos. 18-cv-01402-PJH,
                                  8                   Plaintiff,                               18-cv-01404-PJH
                                  9             v.
                                                                                      JUDGMENT
                                  10    RUDOLPH AND SLETTEN INC.,
                                        SERVICE WEST, INC.
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                             The issues having been duly heard and the court having granted defendant
                                  14
                                       Rudolph & Sletten, Inc.’s and defendant Service West, Inc.’s motion for summary
                                  15
                                       judgment,
                                  16
                                             it is Ordered and Adjudged
                                  17
                                             that judgment is hereby entered in favor of defendants and against plaintiff.
                                  18
                                             IT IS SO ORDERED.
                                  19
                                       Dated: December 20, 2019
                                  20
                                                                                  /s/ Phyllis J. Hamilton
                                  21                                              PHYLLIS J. HAMILTON
                                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
